Citation Nr: 0822053	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-23 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to September 27, 
2004, for an award of service connection for residuals of 
cold injury to the right foot.

2.  Entitlement to an effective date prior to September 27, 
2004, for an award of service connection for residuals of 
cold injury to the left foot.

3.  Whether there was clear and unmistakable error (CUE) in 
the failure to adjudicate for cold injury based on report of 
cold injury in service during VA examination in August 1991.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
 


INTRODUCTION

The appellant served on active duty from May 1987 to July 
1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks an earlier effective date for an award of 
service connection for residuals of cold injury to the feet.  

In this case, the claims file reflects that the appellant was 
released from active duty in July 1991.  In July 1991, the 
appellant filed an original claim for service connection for 
athletic foot, dead skin, back pain and asthma.  However, on 
VA examination in August 1991, the appellant reported having 
skin eruptions since following a cold injury while serving in 
Germany.  Service connection was granted for tinea pedis and 
cruris, limbo-sacral strain, asthma and residuals of a 
lithotomy. 

On September 27, 2004, VA received correspondence from the 
appellant requesting service connection for residuals of cold 
injury to the feet.  The RO accepted this correspondence as a 
claim for service connection for residuals of cold injury.  
In a decision dated August 2005, the RO granted the claim and 
assigned a 10 percent evaluation for each foot, effective 
from September 27, 2004.  In September 2005, the appellant 
filed a notice of disagreement with the effective date of the 
grant of service connection.  He reported that he believed 
the effective should be July 3, 1991 based on service medical 
records and VA treatment reports.  

The claims file includes service medical records and post 
service private and VA treatment reports.  Service medical 
records reflect that the appellant was treated for chilblain 
in December 1988.  VA examinations were conducted in August 
1991, January 1992, November 2002, and April 2005.  Report of 
VA examination dated April 2005 shows a diagnosis for 
"Remote cold exposure, November 1988 with hypersensitivity 
of the feet to cold with numbness and pain, recurrent."

Having reviewed the evidence in this case, the Board finds 
that remand is necessary to address as a threshold matter 
whether there was CUE in the RO's failure to adjudicate a 
claim for cold injury based on the August 1991 VA examination 
report of cold injury in service.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that the RO's failure to address an implied claim is properly 
challenged through a motion of CUE.  DeShotel v. Nicholson, 
457 F.3d 1258 (2006); see also Andrews v. Nicholson, 421 F.3d 
1278, 1283 (2005)).  In determining whether there was an 
earlier claim, the Board is required to determine all 
potential claims raised by the evidence, regardless of 
whether the claim is specifically labeled as a claim for the 
benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate whether there 
was CUE in the RO's failure to adjudicate 
a claim for cold injury based on the 
report of cold injury in service on VA 
examination in August 1991.  The veteran 
should be informed of the determination 
that includes notification of appellate 
rights.  If he veteran appeals the CUE 
decision, the SOC should be issued.

2.  The AOJ should determine, based upon 
the veteran's original claim and his 
statements during the VA examination, 
whether the grant of service connection 
for tinea pedis and cruris contemplated 
residuals of cold injury? 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




